Citation Nr: 0915894	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
dental condition, to include temporomandibular joint disease 
(TMJ) and bone loss.

2.  Entitlement to service connection for a dental condition, 
to include temporomandibular joint disease (TMJ) and bone 
loss.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disability.

4.  Entitlement to service connection for a left shoulder 
disability.

(The issue of entitlement to service connection for arthritis 
of the hands is the subject of a separate decision by the 
Board.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2008.  A transcript of the 
hearing has been associated with the record.

The issues of entitlement to service connection for a dental 
condition and a left shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied service 
connection for left shoulder and arm spasms as well as for 
residuals of jaw surgery; the Veteran was advised of his 
appellate rights but did not appeal this decision.

2.  The evidence received since the November 1992 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for left shoulder disability and a dental 
condition.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for a left 
shoulder disability and a dental condition.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the issues decided herein.  
Therefore, no further development is required to comply with 
VA's notice or duty to assist requirements.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 


Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


	Left Shoulder

The November 1992 rating decision denied service connection 
for left shoulder and arm spasms because the RO found that 
the claimed disability was considered a temporary condition 
which resolved with treatment, without evidence of residuals 
shown on VA examination.

The evidence of record at the time of the November 1992 
rating decision included the Veteran's service treatment 
records.  They show that the Veteran was seen numerous times 
during service for injuries incurred while participating in 
sports such as American football and basketball.  In August 
1980 the Veteran reported that he had been struck directly in 
the right shoulder by the opposing player's helmet while 
playing football.  Musculoskeletal pain in the left upper 
chest was assessed in March 1990.

Evidence received since the November 1992 rating decision 
includes an August 2003 statement from R.P.R., M.D.  Therein, 
Dr. R. noted that he had treated the Veteran for bilateral 
shoulder problems.  He indicated that the Veteran had 
reported playing football in the Air Force many years ago.  
He opined that the Veteran's current condition was a result 
of the activities of playing football.

The Veteran's claim of entitlement to service connection for 
a left shoulder was denied because the RO considered the 
claimed condition to be temporary condition which resolved 
with treatment, without evidence of residuals.  Based upon 
the reasons for the prior denial, Dr. R.'s opinion regarding 
the etiology of the Veteran's current left shoulder 
disability is new and material.  Specifically, the evidence 
cures one of the evidentiary defects that had previously 
existed.  Therefore, the claim of entitlement to service 
connection for a left shoulder disability is reopened.  


	Dental Disorder

The November 1992 rating decision also denied service 
connection for residuals of jaw surgery because the procedure 
was shown to be elective, and there was no evidence of 
complications or residual chronic disability related thereto.

The evidence of record at the time of the November 1992 
rating decision included service treatment records showing 
that the Veteran underwent orthodontic surgery in 1991.  

Evidence received since the November 1992 rating decision 
includes an October 2008 statement by the Veteran's dentist 
noting that the author had been treating the Veteran for 
moderate to advanced periodontal diseases since May 2003.  
The dentist stated that previous orthognathic or 
temporomandibular joint surgery could be complicating the 
Veteran's ability to perform adequate oral hygiene homecare 
and that such could be contributing to the Veteran's ongoing 
struggles with periodontitis.  The new evidence addresses 
complications that may be related to the prior surgery; one 
of the evidentiary defects that had previously existed.  The 
recently submitted evidence is new and material and the claim 
of entitlement to service connection for a dental disorder is 
reopened. 


ORDER

The application to reopen the claim of entitlement to service 
connection for a dental condition, to include 
temporomandibular joint disease (TMJ) and bone loss, is 
granted.

The application to reopen the claim of entitlement to service 
connection for a left shoulder disability is granted.


REMAND

As discussed above, the record contains a statement by the 
Veteran's private dentist suggesting that his current dental 
complaints are related to surgery conducted in service.  
Specifically, the dentist stated that the previous surgery 
"could" be complicating the Veteran's ability to perform 
adequate oral hygiene homecare and that such "could" be 
contributing to ongoing struggles with periodontitis.  The 
Board has determined that a VA examination should be 
conducted to address the question of whether the Veteran has 
a dental disability that is related to the orthodontic 
surgery carried out in service.

With respect to the Veteran's claimed left shoulder 
disability, the record indicates that he participated in 
various sports, to include football, during service.  
However, service treatment records do not specifically 
reflect any injury to the Veteran's left shoulder.  While Dr. 
R. has opined that the Veteran's current condition is the 
result of having played football in service, the record does 
not reflect that Dr. R. had the opportunity to review the 
claims file in reaching his conclusion.  The Board has 
concluded that a comprehensive examination, to include review 
of the record, is warranted to determine the etiology of this 
claimed disability.  

The Veteran testified at his September 2008 hearing that he 
had been approved for Social Security Administration (SSA) 
disability benefits, but that his employer had retained him 
after providing reasonable accommodation for his disability.  
It is unclear whether the Veteran is currently in receipt of 
SSA benefits.  In any event, records supportive of the 
Veteran's claims might be in the possession of the SSA, in 
that the Veteran claims that SSA had approved him for 
disability benefits.  The AOJ should obtain any records 
pertaining to the Veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is 
currently in receipt of SSA benefits, and 
if so, obtain a copy of the SSA's 
decision awarding the Veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

2.  Schedule the Veteran for a VA dental 
examination to determine whether he has a 
dental disorder that is related to 
orthodontic surgery performed in service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.  

Upon examination and review of the entire 
claims folder, the examiner should 
identify all currently present dental 
disorders.  With respect to each 
currently present dental disorder, the 
examiner should provide an opinion 
regarding whether it is at least as 
likely as not (i.e., probability of 50 
percent) that any such disorder is 
related to service, to include dental 
surgery conducted therein.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed left shoulder disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.  

Upon examination and review of the entire 
claims folder, the examiner should 
identify all currently present disability 
of the left shoulder.  With respect to 
each currently present left shoulder 
disability, the examiner should provide 
an opinion regarding whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that any such disorder is 
related to any injury or disease in 
service.

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  He is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


